Case 1:21-cv-01009-DNH-ML Document 16-26 Filed 09/22/21 Page 1 of 9




          Exhibit Z
                                Case 1:21-cv-01009-DNH-ML Document 16-26 Filed 09/22/21 Page 2 of 9




                  ARTICLE
                  https://doi.org/10.1038/s41467-021-21237-w                 OPEN

                  SARS-CoV-2 antibody prevalence in England
                  following the ﬁrst peak of the pandemic
                  Helen Ward 1,2,3 ✉, Christina Atchison1, Matthew Whitaker1, Kylie E. C. Ainslie 1,4, Joshua Elliott1,
                  Lucy Okell 1,4, Rozlyn Redd1, Deborah Ashby1, Christl A. Donnelly 1,4,5, Wendy Barclay2,6, Ara Darzi                                              2,7,

                  Graham Cooke 2,6, Steven Riley1,4 & Paul Elliott 1,2,8 ✉
1234567890():,;




                  England has experienced a large outbreak of SARS-CoV-2, disproportionately affecting people
                  from disadvantaged and ethnic minority communities. It is unclear how much of this excess is
                  due to differences in exposure associated with structural inequalities. Here, we report from
                  the REal-time Assessment of Community Transmission-2 (REACT-2) national study of over
                  100,000 people. After adjusting for test characteristics and re-weighting to the population,
                  overall antibody prevalence is 6.0% (95% CI: 5.8-6.1). An estimated 3.4 million people had
                  developed antibodies to SARS-CoV-2 by mid-July 2020. Prevalence is two- to three-fold
                  higher among health and care workers compared with non-essential workers, and in people of
                  Black or South Asian than white ethnicity, while age- and sex-speciﬁc infection fatality ratios
                  are similar across ethnicities. Our results indicate that higher hospitalisation and mortality
                  from COVID-19 in minority ethnic groups may reﬂect higher rates of infection rather than
                  differential experience of disease or care.




                  1 Schoolof Public Health, Imperial College London, London, UK. 2 National Institute for Health Research Imperial Biomedical Research Centre, London, UK.
                  3 ImperialCollege Healthcare NHS Trust, London, UK. 4 MRC Centre for Global Infectious Disease Analysis Imperial College London, London, UK.
                  5 Department of Statistics, University of Oxford, Oxford, UK. 6 Department of Infectious Disease, Imperial College London, London, UK. 7 Institute of

                  Global Health Innovation, Imperial College London, London, UK. 8 MRC Centre for Environment and Health, Imperial College London, London, UK.
                  ✉email: h.ward@imperial.ac.uk; p.elliott@imperial.ac.uk

                  NATURE COMMUNICATIONS | (2021)12:905 | https://doi.org/10.1038/s41467-021-21237-w | www.nature.com/naturecommunications                               1
      Case 1:21-cv-01009-DNH-ML Document
ARTICLE                                   16-26 Filed 09/22/21 Page 3 of 9
                                    NATURE COMMUNICATIONS | https://doi.org/10.1038/s41467-021-21237-w




E
       ngland has experienced a large outbreak of SARS-CoV-2                    Prevalence was highest at ages 18–24 years (7.9%, 95% CI 7.3,
       infection leading to the highest excess mortality in Europe           8.5) and in London (13.0%, 95% CI 12.3, 13.60) (Supplementary
       by June 20201. The ﬁrst recorded COVID-19 death occur-                Table 1). Highest prevalence by ethnic group was found in
red on 28 February, with in-hospital deaths peaking by mid-                  people of Black (includes Black Caribbean, African and Black
April2. Hospital admission and mortality data show an asym-                  British) (17.3%, 95% CI 15.8, 19.1) and Asian (mainly South
metrical burden of COVID-19 in England, with high rates in                   Asian) ethnicities (11.9%, 95% CI 11.0, 12.8), compared to 5.0%
older people and those living in long-term care, and in people of            (95% CI 4.8, 5.2) in people of white ethnicity (Supplementary
minority ethnic groups, particularly Black and Asian (mainly                 Table 1). There was some variation within these broad ethnic
South Asian) individuals3–6. It is unclear how much of this excess           categories (Supplementary Table 2), with the highest prevalence
is due to differences in exposure to the virus, e.g. related to              in people of Black African ethncity (19.21%, 95% CI 15.57,
workplace exposures and structural inequality, and how much is               23.42). The increased prevalence among non-white ethnicities
due to differences in outcome, including access to health care7–9.           was partially but not fully explained by covariates. For example,
   As part of the UK Government’s response to controlling the                in an unadjusted logistic regression model, compared to white
spread of the virus, on March 23 it announced a national lock-               ethnicity, Black ethnicity was associated with a three-fold
down that prohibited all but essential activities. The UK came out           increase in odds of being antibody positive (OR 3.2, 95% CI
of lockdown from mid-May as restrictions were gradually eased                2.7, 3.9) which reduced to OR 2.0 (1.7, 2.5) after adjustment for
as more business were allowed to reopen and the public was                   covariates (Table 1, Supplementary Fig. 1). Essential workers,
encouraged to use face coverings in situations when social dis-              particularly those with public-facing roles, also had increased
tancing could not be maintained.                                             prevalence: among those working in residential care facilities
   Antibody data provide a long-lasting measure of SARS-CoV-2                (care homes) with client-facing roles, prevalence was 16.5% (95%
infection, enabling analyses of the timing and extent of the recent          CI 13.7, 19.8) and it was 11.7% (95% CI 10.5–13.1) among health
epidemic. Most infected people mount an IgG antibody response                care workers with patient contact, with 3-fold (3.1; 2.5, 3.8) and
detectable after 14–21 days although levels may start to wane after          2-fold (2.1; 1.9, 2.4) odds of infection, respectively, compared
~90 days10. Uncertain validity of the available antibody tests,              with non-essential workers (Table 1, Supplementary Table 3,
inconsistencies in sampling methods, small numbers and use of                Supplementary Fig. 1). Those living in more deprived areas or in
selected groups have made many studies difﬁcult to interpret11.              larger households, particularly without children, had higher
Different acceptability criteria may apply to community-based                prevalence than those in more afﬂuent areas or who lived alone,
studies where population-wide results are required than for stu-             although the increased odds were partially attenuated in the
dies focused on individual risk11–14. While not generally                    adjusted models. In contrast, higher household income was
approved for individual care, self-administered lateral ﬂow                  associated with increased prevalence of antibodies (Table 2,
immunoassay (LFIA) tests done at home provide a means for                    Supplementary Fig. 1), which was greater in younger age groups
obtaining reliable community-wide prevalence estimates rapidly               (Supplementary Table 4).
and at scale, at reasonable cost15,16, by adjusting the results for             Of the 5544 IgG positive people, 3406 (61.4%; 60.1, 62.7)
known test performance17.                                                    reported one or more typical symptoms (fever, persistent cough,
   Here, we obtained estimates of the cumulative community                   loss of taste or smell), 353 (6.4%; 5.8, 7.0) reported atypical
prevalence of IgG antibodies for SARS-CoV-2 infection among a                symptoms only, and 1785 (32.2%; 31.0, 33.4) reported no
representative sample of over 100,000 adults aged over 18 years in           symptoms. This varied by age, with people over 65 being more
England, and speciﬁc sub-groups of the population, e.g. by eth-              likely to report no symptoms (392/801, 48.9%, 45.4, 52.4) than
nicity and occupation, to mid-July 202018. We used home-based                those aged 18–34 (418/1,393, 30.0%, 27.6, 32.4) or 35–64 years
self-testing with a LFIA that had been extensively evaluated for             (975/3,350, 29.1%, 27.6, 30.6) (P < 0.001). Prevalence was higher
sensitivity and speciﬁcity in both laboratory and clinic settings            in those with more severe symptoms, and who had contact with a
and for acceptability and usability among the public19,20. The               conﬁrmed or suspected case. Those who were overweight or
tests were delivered by post to randomly selected individuals who            obese had higher prevalence than those with normal weight, while
were given detailed instructions (including by video) on how to              current smokers had a lower prevelance than non-smokers con-
carry out the procedure. Participants were asked to upload a                 sistent with ﬁndings from other studies4,21 (3.2% vs. 5.2%, OR
photograph of the completed test and to complete a brief ques-               0.6, 95% CI 0.6, 0.7) (Table 1, Supplementaray Fig. 1, Supple-
tionnaire either online or by telephone (see the “Methods” section           mentary Table 3).
and published protocol18). As well as measuring community                       Figure 1 shows how the epidemic evolved between January and
prevalence and identifying groups at most risk of infection, we              June 2020. An epidemic curve was generated from dates of
estimated the total number of infected individuals in England and            reported suspected or conﬁrmed COVID-19 among symptomatic
the infection fatality ratio (IFR) overall and by age, sex and               cases with antibodies (n = 3493; asymptomatic individuals and
ethnicity.                                                                   symptomatic people whose date of infection was unknown are
                                                                             excluded). The plot shows the epidemic curve from the present
                                                                             study, alongside national mortality for England by date of death:
Results                                                                      this tracks 2–3 weeks later than our epidemic curve, which peaked
Of the 121,976 people who were sent test kits, 109,076 (89.4%)               in the ﬁrst week of April at the height of the epidemic in England.
completed the questionnaire of whom 105,651 (96.9%) completed                Figure 2 shows the proportionate distribution of cases from our
the test, during the period 20 June–13 July 2020; 5544 (5.2%)                data by employment. As the epidemic grew there was a shift
were IgG positive, 94,364 (89.3%) IgG negative and 5743 (5.4%)               towards a greater proportion of cases in essential workers, par-
reported an invalid or unreadable result, giving a crude pre-                ticularly those in resident-facing and patient-facing roles in care
valence of 5.6% (95% CI 5.4–5.7). After adjusting for the per-               homes and health care.
formance characteristics of the test and re-weighting to be                     The estimated community IFR (excluding care homes) was
representative of the population, overall antibody prevalence was            0.90% (0.86, 0.94). It was higher in males (1.07%, 1.00, 1.15) than
6.0% (95% CI: 5.8–6.1). This equates to 3.36 (3.22, 3.51) million            females (0.71%, 0.67, 0.75) and increased with age from 0.52%
adults in England who had antibodies to SARS-CoV-2 in England                (0.49,0.55) at ages 45–64 years to 11.64% (9.22, 14.06) at ages 75+
to mid-July 2020.                                                            years (Table 2). Sensitivity analyses indicate an IFR as high as

2                NATURE COMMUNICATIONS | (2021)12:905 | https://doi.org/10.1038/s41467-021-21237-w | www.nature.com/naturecommunications
              Case 1:21-cv-01009-DNH-ML Document 16-26 Filed 09/22/21 Page 4 of ARTICLE
NATURE COMMUNICATIONS | https://doi.org/10.1038/s41467-021-21237-w
                                                                                9


 Table 1 Logistic regression analysis for prevalence of IgG antibodies to SARS-CoV-2.

 Categories                           Unadjusted                 Adj: age, sex, region          Adj: age, sex, ethnicity, region, IMD quintile,
                                                                                                household size, employment, child in house (y/n)
 Sex
 Male                                 Reference                  Reference                      Reference
 Female                               1.02 [0.97,1.08]           1.00 [0.95,1.06]               0.97 [0.91,1.02]
 Age
 18–24                                1.28 [1.14,1.44]           1.31 [1.17,1.47]               1.25 [1.11,1.42]
 25–34                                1.25 [1.14,1.37]           1.22 [1.11,1.34]               1.18 [1.07,1.30]
 35–44                                Reference                  Reference                      Reference
 45–54                                1.08 [0.99,1.18]           1.13 [1.03,1.23]               1.11 [1.02,1.22]
 55–64                                0.98 [0.90,1.07]           1.04 [0.95,1.13]               1.07 [0.97,1.18]
 65–74                                0.63 [0.57,0.70]           0.68 [0.61,0.76]               0.85 [0.75,0.97]
 75+                                  0.63 [0.54,0.73]           0.68 [0.59,0.79]               0.89 [0.76,1.06]
 Ethnicity
 White                                Reference                  Reference                      Reference
 Mixed                                1.56 [1.27,1.90]           1.21 [0.99,1.48]               1.24 [1.01,1.52]
 Asian                                2.04 [1.83,2.28]           1.56 [1.39,1.75]               1.44 [1.28,1.62]
 Black                                3.21 [2.67,3.87]           2.27 [1.88,2.75]               2.02 [1.67,2.46]
 Other                                2.11 [1.67,2.66]           1.50 [1.18,1.90]               1.49 [1.17,1.89]
 Region
 North East                           1.22 [1.05,1.43]           1.21 [1.04,1.42]               1.20 [1.03,1.41]
 North West                           1.33 [1.21,1.47]           1.33 [1.20,1.47]               1.33 [1.20,1.47]
 Yorkshire and The Humber             0.96 [0.84,1.10]           0.96 [0.84,1.10]               0.97 [0.85,1.11]
 East Midlands                        1.05 [0.95,1.16]           1.04 [0.94,1.16]               1.05 [0.94,1.16]
 West Midlands                        1.27 [1.14,1.42]           1.27 [1.14,1.42]               1.28 [1.15,1.42]
 East of England                      1.25 [1.13,1.37]           1.24 [1.13,1.36]               1.25 [1.14,1.38]
 London                               2.59 [2.37,2.84]           2.48 [2.27,2.72]               2.34 [2.13,2.57]
 South East                           Reference                  Reference                      Reference
 South West                           0.82 [0.72,0.93]           0.83 [0.73,0.94]               0.84 [0.74,0.95]
 IMD quintile
 Most deprived: 1                     1.32 [1.20,1.45]           1.15 [1.04,1.26]               1.11 [1.00,1.22]
 2                                    1.14 [1.05,1.24]           0.97 [0.89,1.06]               0.94 [0.86,1.03]
 3                                    1.07 [0.99,1.16]           1.00 [0.93,1.09]               0.99 [0.91,1.07]
 4                                    0.99 [0.92,1.07]           0.96 [0.88,1.03]               0.95 [0.88,1.03]
 Least deprived: 5                    Reference                  Reference                      Reference
 Highest educational level reached
 No qualiﬁcation                      Reference                  Reference                      Reference
 Other                                1.24 [1.07,1.43]           1.13 [0.98,1.30]               1.09 [0.94,1.26]
 GCSE                                 1.11 [0.99,1.25]           0.94 [0.83,1.05]               0.94 [0.83,1.06]
 Post-GCSE qualiﬁcation               1.20 [1.07,1.34]           0.97 [0.86,1.09]               0.94 [0.84,1.06]
 Degree or above                      1.34 [1.21,1.50]           1.00 [0.89,1.12]               0.96 [0.85,1.08]
 Gross household income
 £0–14,999                            0.86 [0.76,0.97]           0.86 [0.76,0.98]               0.87 [0.77,1.00]
 £15,000–49,999                       Reference                  Reference                      Reference
 £50,000–149,999                      1.19 [1.11,1.28]           1.06 [0.99,1.14]               1.08 [1.00,1.16]
 >£150,000                            1.73 [1.52,1.97]           1.35 [1.17,1.54]               1.39 [1.21,1.61]
 Employment
 Healthcare (patient-facing)          2.04 [1.82,2.29]           2.19 [1.95,2.46]               2.09 [1.86,2.35]
 Healthcare (other)                   1.10 [0.87,1.40]           1.15 [0.90,1.46]               1.11 [0.87,1.42]
 Care home (client-facing)            2.90 [2.37,3.55]           3.19 [2.60,3.92]               3.11 [2.53,3.83]
 Care home (other)                    1.46 [0.81,2.64]           1.67 [0.92,3.02]               1.66 [0.92,3.01]
 Other essential workera              1.05 [0.98,1.13]           1.11 [1.03,1.20]               1.10 [1.02,1.19]
 Other workerb                        Reference                  Reference                      Reference
 Not in employment                    0.72 [0.67,0.77]           0.86 [0.80,0.93]               0.84 [0.78,0.91]
 Household size
 1                                    Reference                  Reference                      Reference
 2                                    1.03 [0.94,1.12]           1.04 [0.95,1.14]               1.07 [0.98,1.17]
 3                                    1.24 [1.13,1.37]           1.10 [1.00,1.22]               1.19 [1.08,1.33]
 4                                    1.30 [1.18,1.43]           1.15 [1.04,1.27]               1.29 [1.16,1.44]
 5                                    1.49 [1.32,1.69]           1.30 [1.14,1.47]               1.47 [1.27,1.68]
 6                                    1.78 [1.49,2.14]           1.51 [1.26,1.82]               1.66 [1.36,2.03]
 7+                                   2.10 [1.65,2.68]           1.72 [1.34,2.21]               1.85 [1.42,2.41]
 One or more children (under 18) in household
 No                                   Reference                  Reference                      Reference
 Yes                                  1.09 [1.03,1.15]           0.96 [0.90,1.03]               0.81 [0.75,0.88]




NATURE COMMUNICATIONS | (2021)12:905 | https://doi.org/10.1038/s41467-021-21237-w | www.nature.com/naturecommunications                            3
      Case 1:21-cv-01009-DNH-ML Document
ARTICLE                                   16-26 Filed 09/22/21 Page 5 of 9
                                    NATURE COMMUNICATIONS | https://doi.org/10.1038/s41467-021-21237-w



Table 1 (continued)
 Categories                                       Unadjusted                          Adj: age, sex, region                     Adj: age, sex, ethnicity, region, IMD quintile,
                                                                                                                                household size, employment, child in house (y/n)
 History of COVID-19 symptoms
 No symptoms                                      Reference                           Reference                                 Reference
 Mild symptoms                                    1.39 [1.10,1.76]                    1.47 [1.16,1.86]                          1.57 [1.23,2.00]
 Moderate symptoms                                1.71 [1.36,2.15]                    1.84 [1.46,2.32]                          2.04 [1.61,2.59]
 Severe symptoms                                  2.31 [1.82,2.93]                    2.51 [1.97,3.19]                          2.75 [2.15,3.52]
 BMI
 Underweight (<18.5)                              0.99 [0.77,1.28]                    0.89 [0.69,1.15]                          0.88 [0.68,1.14]
 Normal (18.5–24.9)                               Reference                           Reference                                 Reference
 Overweight (25–29.9)                             1.09 [1.02,1.16]                    1.18 [1.10,1.26]                          1.17 [1.09,1.25]
 Obese (≥30)                                      1.11 [1.03,1.20]                    1.19 [1.10,1.29]                          1.18 [1.09,1.28]
 Current smoker
 Yes                                              0.70 [0.63,0.77]                    0.65 [0.58,0.71]                          0.64 [0.58,0.71]
 No                                               Reference                           Reference                                 Reference

 Unadjusted and adjusted odds ratios [95% conﬁdence intervals]. Forest plot shown in Supplementary Fig. 1. Unadjusted odds ratios were obtained from univariable logistic regression for the covariate of
 interest. Adjusted odds ratio were obtained by performing multivariable logistic regression for the covariate of interest with age, sex, and region (column 3); and age, sex, ethnicity, region, IMD quintile,
 education, gross household income, employment, household size, and child in house (y/n) (column 4) aEssential worker: List of essential workers as deﬁned by the UK Government https://www.gov.uk/
 guidance/coronavirus-covid-19-getting-tested#essential-workers; bOther worker: Worker not working in health or social care or on the UK Government list of essential workers. Source data are provided
 with this paper.




 Table 2 Infection fatality ratio (IFR) and numbers of SARS-CoV-2 infections by age, sex, ethnicity.

 Category           Population                     SARS-CoV-2 antibody                         Conﬁrmed                         Infection fatality ratio %             Estimated number of
                    size (000s)                    prevalence % [95% CI]a                      COVID-19 deaths                  [95% CI]b                              infections (000s) [95% CI]
 (a) IFR and total infections overall and by age and sex (excluding care home deaths)
 Total         56,287                  5.96 [5.70, 6.75]               30,180                                                   0.90 [0.86, 0.94]                      3362 [3217; 3507]
 Sex
 Male          27,828                  6.17 [5.76, 6.59]               18,575                                                   1.07 [1.00, 1.15]                      1730 [1615; 1845]
 Female        28,459                  5.75 [5.42, 6.09]               11,600                                                   0.71 [0.67, 0.75]                      1634 [1540; 1728]
 Age
 15–44         21,335                  7.20 [6.73, 7.66]               524                                                      0.03 [0.03, 0.04]                      1536 [1437; 1635]
 45–64         14,406                  6.18 [5.78, 6.58]               4657                                                     0.52 [0.49, 0.55]                      895 [837; 953]
 65–74         5576                    3.16 [2.67, 3.66]               5663                                                     3.13 [2.65, 3.61]                      181 [153; 209]
 75+           4778                    3.30 [2.53, 4.08]               19,330                                                   11.64 [9.22, 14.06]                    166 [131; 201]
 (b) IFR and total infections by ethnicity, age and sex (including care home deathsc)
 Female <65
 White         19,624                  5.53 [5.17, 5.88]               1252                                                     0.12 [0.11, 0.12]                      1086 [1017, 1154]
 Asian         2057                    11.03 [8.94. 13.12]             255                                                      0.11 [0.09, 0.13]                      227 [184, 270]
 Black         951                     17.76 [12.82,22.70]             206                                                      0.12 [0.09, 0.16]                      169 [122, 216]
 Female 65+
 White         4885                    3.22 [2.56, 3.88]               18,315                                                   10.44 [8.52, 12.36]                    175 [143, 208]
 Asian         130                     5.60 [0, 12.64]                 852                                                      10.51 [1.10, 19.91]                    8 [1, 15]
 Black         66                      10.44 [0, 24.68]                530                                                      7.10 [0.50, 13.69]                     7 [1, 14]
 Male <65
 White         19,694                  5.75 [5.32, 6.19]               2071                                                     0.18 [0.17, 0.20]                      1135 [1050, 1221]
 Asian         2091                    13.72 [10.71, 16.74]            545                                                      0.19 [0.15, 0.23]                      287 [224, 351]
 Black         888                     18.43 [13.00, 23.86]            333                                                      0.20 [0.14, 0.26]                      164 [116, 212]
 Male 65+
 White         3875                    2.68 [2.08, 3.29]               21,383                                                   17.05 [13.84, 20.26]                   125 [102, 149]
 Asian         121                     4.55 [0, 9.22]                  1361                                                     19.79 [3.92, 35.67]                    7 [1, 12]
 Black         55                      7.60 [0, 19.48]                 867                                                      17.13 [2.93, 31.33]                    5 [1, 9]
 aEstimates of prevalence adjusted for imperfect test sensitivity and speciﬁcity, and re-weighted to account for sample design and for variation in response rate (age, sex, ethnicity and deprivation) to be
 representative of the England population (18+ years).
 bInfection fatality ratios in (a) were calculated excluding care home residents and based on conﬁrmed COVID-19 death counts obtained from Public Health England38. Infection fatality ratios in (b)
 included deaths in care home residents up to 17 July 2020 obtained from Ofﬁce for National Statistics41,42.
 cDeaths by ethnicity only available including care home residents. The proportions of the population and COVID-19 deaths by ethnicity, age and sex were applied to the current total population of
 England and the total deaths with COVID-19 on the death certiﬁcate up to 17 July 2020. The data sources used are as follows: Population proportions by ethnicity43; COVID deaths by ethnicity38; 2011
 population by ethnicity, age, sex44; COVID deaths by ethnicity, age, sex45.




1.58% (1.51%, 1.65%) if excess rather than COVID-speciﬁc                                                   Discussion
deaths are used and care home deaths are included (Supple-                                                 Overall we estimate a prevalence of SARS-CoV-2 antibody of
mentary Table 5). There was no difference in estimated IFR for                                             6.0% corresponding to 3.4 million adults in England infected by
people of Black, Asian and white ethnicities when stratiﬁed by age                                         the virus to mid-July 2020. The majority of people who developed
and sex (Table 2).                                                                                         antibodies reported symptoms during the peak of the epidemic in

4                         NATURE COMMUNICATIONS | (2021)12:905 | https://doi.org/10.1038/s41467-021-21237-w | www.nature.com/naturecommunications
                                                    Case 1:21-cv-01009-DNH-ML Document 16-26 Filed 09/22/21 Page 6 of ARTICLE
NATURE COMMUNICATIONS | https://doi.org/10.1038/s41467-021-21237-w
                                                                                                                      9

                                       COVID infections and deaths by week                                                                                                                    environmental factors that may have led to higher prevalence in
                                8000                                                                                800                                                                       these groups26.




                                                                                                                        Incidence of symptomatic infection in REACT2 sample
                                                                                                                                                                                                 Our estimated IFR of 0.90% is consistent with a recent large
                                                                                                                                                                                              study in Spain which reported 0.83–1.07%, lower than the IFR
                                                                                                                                                                                              described in Italy (2%), and higher than that reported from a
 Weekly count of deaths (ONS)




                                6000                                                                                600


                                                                                                                                                                                              German study (0.38%)27–29. In estimating the IFR, we may have
                                                                                                                                                                              COVID
                                                                                                                                                                                              underestimated the number of infected individuals (leading to
                                                                                                                                                                                 Deaths
                                4000                                                                                400
                                                                                                                                                                                 Infections
                                                                                                                                                                                              higher estimates of IFR), as a result of weakened or absent anti-
                                                                                                                                                                                              body response in some people, and waning antibody over time30.
                                2000                                                                                200
                                                                                                                                                                                              For the analyses of IFR nationally, we excluded deaths in care
                                                                                                                                                                                              home residents since few such residents were included in our
                                                                                                                                                                                              community sample. Inclusion of care home residents increased
                                   0                                                                                0
                                                                                                                                                                                              our estimates of IFR, since, like many countries, England
                                       Jan                                  Apr                              Jul                                                                              experienced high numbers of cases and deaths in care home
                                                                             Date
                                                                                                                                                                                              residents31. We included care home residents in our analyses of
Fig. 1 Reconstruction of epidemic curve from REACT-2 alongside national                                                                                                                       IFR by ethnicity as data excluding these individulas were not
reported deaths from COVID-19. Number of symptomatic infections by                                                                                                                            available.
week (dotted line; right y axis) based on the date of onset among 3493                                                                                                                           The clinical spectrum of infection is wide, with just under one-
antibody-positive participants who reported symptoms in the REACT-2                                                                                                                           third of people with antibodies reporting no symptoms, rising to
study, compared with deaths by week in England (solid line; left y axis. Data                                                                                                                 nearly one half of people over 65 years, as also reported for
from Ofﬁce for National Statistics46). Source data are provided with                                                                                                                          individuals in long-term care32. The national prevalence study in
this paper.                                                                                                                                                                                   Spain reported that 28.5% or 32.7% were asymptomatic depending
                                                                                                                                                                                              on the test14, similar to our ﬁndings overall, although a systematic
                                                                                                                                                                                              review of 16 clinical studies puts the ﬁgure at 40–50%33. The high
                                       Proportion of total symptomatic infections in antibody positive people,
                                       by Employment and month of symptom onset                                                                                                               prevalence of asymptomatic infection means that such cases will
                                       Among all participants with suspected or confirmed COVID−19
                                                                                                                                                                                              be missed by many routine testing campaigns that are based
                                1.00
                                                                                                                                                                                              wholly or mainly on symptomatic individuals.
                                                                                                                                                                                                 Our ﬁnding that current smokers have a lower prevalence of
                                                                                                                                                                                              SARS-CoV-2 infection than non-smokers may relect unmeasured
                                0.75                                                                                                                                                          confounding, differential adoption of preventive behaviours
                                                                                                                                                                                              (given the known associations of COVID-19 severity with
 Proportion of participants




                                                                                                                 Employment
                                                                                                                   Not in employment
                                                                                                                                                                                              smoking-related co-morbidities), or there may be some biological
                                0.50
                                                                                                                   Other worker
                                                                                                                   Other essential worker
                                                                                                                   Care home (other)
                                                                                                                                                                                              basis. For example, the effect of nicotine on angiotensin con-
                                                                                                                   Care home (resident−facing)
                                                                                                                   Healthcare (other)
                                                                                                                   Healthcare (patient−facing)
                                                                                                                                                                                              verting enzyme 2 (ACE2) receptors, a route of viral entry into
                                                                                                                                                                                              cells, has been proposed as a potential mechanism34.
                                0.25                                                                                                                                                             Our study has a number of limitatons. As in almost all
                                                                                                                                                                                              population surveys, our study had unequal participation, with
                                                                                                                                                                                              lower response among people from minority ethnic groups and in
                                0.00
                                                                                                                                                                                              more deprived areas. We re-weighted the sample to account for
                                                                                                                                                                                              such differential response, although this may not have overcome
                                                n




                                                          b




                                                                     ar




                                                                                   r




                                                                                              ay




                                                                                                        n
                                                                                  Ap
                                             Ja




                                                       Fe




                                                                                                     Ju
                                                                    M




                                                                                              M




                                                              Month of symptom onset (2020)                                                                                                   unknown participation biases. An important limitation was the
                                                                                                                                                                                              exclusion of children for regulatory reasons as the tests were
Fig. 2 Proportion of infections by employment and month of symptom
                                                                                                                                                                                              approved for research use in adults only. Furthermore, our
onset. Proportion of total monthly symptomatic infections based on the
                                                                                                                                                                                              sampling approach only allowed for one individual per household
date of onset among 3493 antibody-positive participants who reported
                                                                                                                                                                                              to take part in the study thus limiting our ability to explore the
symptoms in the REACT-2 study, by employment status and month of
                                                                                                                                                                                              impact of household transmission on associations seen with other
symptom onset. Source data are provided with this paper.
                                                                                                                                                                                              covariates. However, we did control for household size in our
                                                                                                                                                                                              regression analysis to account for this. Numbers were too small to
                                                                                                                                                                                              report the ethnic breakdown of antibody prevalence according to
March and April 2020. As the epidemic took off it became more                                                                                                                                 more detailed categories, as such important differences between
concentrated in speciﬁc groups including Black, Asian and other                                                                                                                               ethnic sub-groups with respect to occupation, deprivation, and
minority ethnic groups, and in essential workers, particularly                                                                                                                                region may not have been fully captured. We used self-
those working in health and residential social care. While partially                                                                                                                          administered home LFIA tests as opposed to “gold standard”
attenuated in the adjusted analyses, the higher risks persisted                                                                                                                               laboratory tests on a blood draw. However, this followed an
among these groups and reﬂect a starkly uneven experience of the                                                                                                                              extensive evaluation of the selected LFIA whch showed it to have
COVID-19 epidemic across society.                                                                                                                                                             acceptable performance (sensitivity and speciﬁcity) in compar-
   An unequal burden of COVID-19 morbidity and mortality is                                                                                                                                   ison with conﬁrmatory laboratory tests19. We also took steps to
emerging from other countries as well as the UK8,22–25. Our study                                                                                                                             measure and improve usability, including ability to perform and
has the advantage of including ethnicity data alongside infor-                                                                                                                                read an LFIA test at home, through public involvement and
mation about employment, deprivation, household size and other                                                                                                                                evaluation in a national study of 14,000 people20.
potential explanatory variables. This allows a more nuanced                                                                                                                                      Use of the LFIA enabled us to obtain antibody tests on large
exploration of the reasons underlying these unequal outcomes7.                                                                                                                                numbers of people over an 18-day period, without the need for
In the UK context our ﬁnding of a higher prevalence of infection,                                                                                                                             laboratory testing or health care personnel. Antibodies were
with no apparent difference in IFRs, may explain the observed                                                                                                                                 strongly associated with clinical history of conﬁrmed or suspected
excess mortality in minority ethnic groups. Therefore there is a                                                                                                                              COVID-19, providing face validity. Although there was a theo-
need to better understand the occupational, social and                                                                                                                                        retical potential for reporting bias as respondents were not

NATURE COMMUNICATIONS | (2021)12:905 | https://doi.org/10.1038/s41467-021-21237-w | www.nature.com/naturecommunications                                                                                                                                         5
      Case 1:21-cv-01009-DNH-ML Document
ARTICLE                                   16-26 Filed 09/22/21 Page 7 of 9
                                    NATURE COMMUNICATIONS | https://doi.org/10.1038/s41467-021-21237-w


blinded to their test results, there was high concordance of self-                         We estimated total number of SARS-CoV-2 infections since start of the epi-
reported with clinician-read results from the uploaded photo-                           demic until mid-July 2020 by multiplying the antibody prevalence, adjusted for
                                                                                        test characteristics and re-weighted for sampling, by mid-year population size at
graphs20. Our results closely tracked other indicators of the epi-                      ages 18+ years in England37. To correct for survival bias we added to the ser-
demic curve. We believe that use of home-based self-tests is a                          opositive population the deaths that mentioned COVID-19 on the death certi-
sustainable model for community-based prevalence studies in                             ﬁcate during this period. Ofﬁce for National Statistics (ONS) COVID-19 deaths
other populations, avoiding the biases of surveillance that relies                      registration data used includes deaths where COVID-19 was recorded as a cause
solely on self-referral for testing. Continued scrutiny of antibody                     of death on the death certiﬁcate, whether or not there was a laboratory-conﬁrmed
                                                                                        test and, at the time, irrespective of the interval from date of testing positive for
response by clinical features, and persistence of antibodies over                       those who were tested38. We then estimated the IFR, dividing the total number of
time, will be needed for ongoing surveillance, as waning anti-                          COVID-19 deaths excluding care home residents14. We obtained an overall IFR
bodies mean that prevalence estimates may not fully capture                             estimate and estimates stratiﬁed by age and sex15. We calculated the IFR without
cumulative exposure over time.                                                          care home deaths since we did not have sufﬁcient numbers of care home resi-
                                                                                        dents in our study to be able to get an accurate estimate of prevalence of infection
   In conclusion, our ﬁnding of substantial inequalities in pre-                        in this population. Early data suggested that the rate of infection in care homes
valence of SARS-CoV-2 infection by ethnicity runs counter to                            was higher than in the general population39, and therefore including care home
suggestions that the increased risk of hospitalisation and mor-                         deaths would overestimate the IFR. We present separate IFR estimates by eth-
tality from COVID-19 among minority ethnic groups is due                                nicity because of the lack of availability of data on COVID deaths disaggregated
                                                                                        by both ethnicity and care home residency, therefore we could not exclude
predominantly to comorbidities or other biological factors. Work                        COVID-19 deaths in care home residents from each ethnic group. Conﬁdence
with at risk communities is urgently needed to identify appro-                          bounds were obtained using the Delta method. As a sensitivity analysis we cal-
priate interventions to reduce health inequalities related to risk of                   culated IFR and total infections including care home residents, with all-cause
SARS-CoV-2 infection.                                                                   excess deaths and stratiﬁed by age and sex. ONS excess mortality is deﬁned as the
                                                                                        number of deaths in 2020 which are above the number expected based on
                                                                                        mortality rates in earlier years38. We obtained research ethics approval from the
Methods                                                                                 South Central-Berkshire B Research Ethics Committee (IRAS ID: 283787), and
The REal-time Assessment of Community Transmission-2 (REACT-2) programme                MHRA approval for use of the LFIA for research purposes only, and participants
is evaluating community prevalence of SARS-CoV-2 infection in England. We               provided informed consent.
obtained a random population sample of adults in England, using the National               Data were analysed using the statistical package R version 4.0.040.
Health Service (NHS) patient list, which includes name, address, age and sex of
everyone registered with a general practitioner (almost the entire population).
                                                                                        Reporting summary. Further information on research design is available in the Nature
Personalised invitations were sent via post to 315,000 individuals aged 18 years and
                                                                                        Research Reporting Summary linked to this article.
above to achieve similar numbers in each of 315 lower-tier local authority areas
(LTLAs). Participants registered via an online portal or by telephone with regis-
tration closed after ~120,000 people had signed up. To attain approximately the         Data availability
same number of registrations per LTLA, the number of invitations sent varied            Source data are provided with this paper.
based on the LTLA response proﬁle achieved when conducting similar population
surveys in England35.
   Those registered were sent a test kit, including a self-administered point-of-care   Received: 16 September 2020; Accepted: 6 January 2021;
LFIA test and instructions by post, with link to an on-line video. The ques-
tionnaires are available at the study website: https://www.imperial.ac.uk/medicine/
research-and-impact/groups/react-study/react-2-study-materials/. The LFIA (For-
tress Diagnostics, Northern Ireland) was selected following evaluation of perfor-
mance characteristics (sensitivity and speciﬁcity) against pre-deﬁned criteria for
detection of IgG19, and extensive public involvement and user testing20. The LFIA       References
uses the coronavirus structural spike (S) protein as the target antigen for the         1.  Ofﬁce for National Statistics. Comparisons of All-cause Mortality between
antibody-based detection of SARS-CoV-2. Compared to results from at least one of            European Countries and Regions: January to June 2020. https://www.ons.gov.
two in house ELISAs, sensitivity and speciﬁcity of ﬁnger-prick blood (self-read)            uk/peoplepopulationandcommunity/birthsdeathsandmarriages/deaths/
were 84.4% (70.5%, 93.5%) in RT-PCR conﬁrmed cases and 98.6% (97.1%, 99.4%)
                                                                                            articles/comparisonsofallcausemortalitybetweeneuropeancountriesandregions/
in 500 pre-pandemic sera19. The in-house ELISAs used in that evaluation of the
                                                                                            januarytojune2020 (2020).
LFIA were the spike protein ELISA (S-ELISA) and a hybrid spike protein receptor-
                                                                                        2. Leon, D. A., Jarvis, C. I., Johnson, A. M., Smeeth, L. & Shkolnikov, V. M. What
binding domain double antigen-bridging assay (hybrid DABA)19. Samples for
                                                                                            can trends in hospital deaths from COVID-19 tell us about the progress and
sensitivity testing were collected from adult NHS workers, who had previously
tested positive for SARS- CoV-2 by PCR, but not hospitalised and were at least              peak of the pandemic? An analysis of death counts from England announced
21 days from the onset of symptoms19.                                                       up to 25 April 2020. medRxiv https://doi.org/10.1101/2020.04.21.20073049
   Participants completed a short registration questionnaire (online/telephone) and         (2020).
a further survey upon completion of their self-test. This included information on       3. Docherty, A. B. et al. Features of 20133 UK patients in hospital with covid-19
demographics, household composition, recent symptoms and an uploaded pho-                   using the ISARIC WHO Clinical Characterisation Protocol: prospective
tograph of the result. A validation study of the photographs showed substantial             observational cohort study. BMJ 369, m1985 (2020).
concordance between participant- and clinician-interpreted results in over 500 tests    4. Williamson, E. J. et al. Factors associated with COVID-19-related death using
(kappa: 0.89, 95% CI: 0.88–0.92)20.                                                         OpenSAFELY. Nature https://doi.org/10.1038/s41586-020-2521-4 (2020).
   Prevalence was calculated as the proportion of individuals with a positive IgG       5. Public Health England. Disparities in the Risk and Outcomes of COVID-19.
result, adjusted for test performance using:                                                https://assets.publishing.service.gov.uk/government/uploads/system/uploads/
                                                                                            attachment_data/ﬁle/892085/disparities_review.pdf (2020).
                                                                                        6. Aldridge, R. W. et al. Black, Asian and Minority Ethnic groups in England are
              p ¼ ðq þ specificity  1Þ=ðsensitivity þ specificity  1Þ          ð1Þ
                                                                                            at increased risk of death from COVID-19: indirect standardisation of NHS
                                                                                            mortality data. Wellcome Open Res. 5, 88 (2020).
where p is the adjusted proportion positive, q is the observed proportion positive17.
                                                                                        7. Chowkwanyun, M. & Reed, A. L. Racial health disparities and Covid-19—
Prevalence estimates at national level were weighted for age, sex, region, ethnicity
and deprivation to account for the geographic sample design and for variation in            caution and context. N. Engl. J. Med. 383, 201–203 (2020).
response rates, so as to be representative of the population (18+ years) of England.    8. Price-Haywood, E. G., Burton, J., Fort, D. & Seoane, L. Hospitalization and
Details of the weighting approach used and the sample population proﬁle are in the          mortality among Black patients and White patients with Covid-19. N. Engl. J.
Supplementary Information. Logistic regression models were adjusted for age, sex            Med. 382, 2534–2543 (2020).
and region, and additionally for ethnicity, deprivation, household size and occu-       9. Patel, P., Hiam, L., Sowemimo, A., Devakumar, D. & McKee, M. Ethnicity and
pation. We used complete case analysis without imputation.                                  covid-19. BMJ 369, m2282 (2020).
   Regions are the highest tier of sub-national division in England and are pre-        10. Long, Q.-X. et al. Antibody responses to SARS-CoV-2 in patients with
dominantly used for statistical and some administrative purposes, London being              COVID-19. Nat. Med. 26, 845–848 (2020).
the most dense and urban region, and the South West the least dense and most            11. Bobrovitz, N. et al. Lessons from a rapid systematic review of early SARS-
rural (further details in Supplementary Information). Index of Multiple Depriva-            CoV-2 serosurveys. medRxiv https://doi.org/10.1101/2020.05.10.20097451
tion 2019 (IMD) was used as a measure of relative deprivation, based on seven               (2020).
domains at a small local area level across England (income, employment, educa-          12. Liu, T. et al. Prevalence of IgG antibodies to SARS-CoV-2 in Wuhan—
tion, health, crime, barriers to housing and services, and living environment)36.           implications for the ability to produce long-lasting protective antibodies

6                     NATURE COMMUNICATIONS | (2021)12:905 | https://doi.org/10.1038/s41467-021-21237-w | www.nature.com/naturecommunications
                 Case 1:21-cv-01009-DNH-ML Document 16-26 Filed 09/22/21 Page 8 of ARTICLE
NATURE COMMUNICATIONS | https://doi.org/10.1038/s41467-021-21237-w
                                                                                   9

      against SARS-CoV-2. medRxiv, https://doi.org/10.1101/2020.06.13.20130252                   publishing.service.gov.uk/government/uploads/system/uploads/
      (2020).                                                                                    attachment_data/ﬁle/853811/IoD2019_FAQ_v4.pdf (2019).
13.   Stringhini, S. et al. Seroprevalence of anti-SARS-CoV-2 IgG antibodies in            37.   Ofﬁce for National Statistics. Population Estimates for the UK, England and
      Geneva, Switzerland (SEROCoV-POP): a population-based study. Lancet                        Wales, Scotland and Northern Ireland: mid-2019. www.ons.gov.uk/releases/
      Lond. Engl. 396, 313–319 (2020).                                                           populationestimatesfortheukenglandandwalesscotlandandnorthernireland-
14.   Pollán, M. et al. Prevalence of SARS-CoV-2 in Spain (ENE-COVID): a                         mid2019 (2020).
      nationwide, population-based seroepidemiological study. Lancet Lond. Engl.           38.   Public Health England. Excess Mortality in England, week Ending 17 July 2020.
      https://doi.org/10.1016/S0140-6736(20)31483-5 (2020).                                      https://ﬁngertips.phe.org.uk/static-reports/mortality-surveillance/excess-
15.   Adams, E. R. et al. Antibody testing for COVID-19: a report from the National              mortality-in-england-week-ending-17-Jul-2020.html.
      COVID Scientiﬁc Advisory Panel. medRxiv https://doi.org/10.1101/                     39.   Ladhani, S. N. et al. Investigation of SARS-CoV-2 outbreaks in six care homes
      2020.04.15.20066407 (2020).                                                                in London, April 2020. EClinicalMedicine 26, 100533 (2020).
16.   Deeks, J. J. et al. Antibody tests for identiﬁcation of current and past infection   40.   R Core Team. R: A Language and Environment for Statistical Computing.
      with SARS-CoV-2. Cochrane Database Syst. Rev. 6, CD013652 (2020).                          (R Foundation for Statistical Computing, Vienna, 2019).
17.   Diggle, P. J. Estimating prevalence using an imperfect test. Epidemiol. Res. Int.    41.   Ofﬁce for National Statistics. Deaths Involving COVID-19 in the Care Sector,
      2011, 608719 (2011).                                                                       England and Wales: Deaths Occurring up to 12 June 2020 and Registered Up to
18.   Riley, S. et al. REal-time Assessment of Community Transmission (REACT) of                 20 June 2020 (Provisional). https://www.ons.gov.uk/peoplepopulationand
      SARS-CoV-2 virus: study protocol [version 1; peer review: awaiting peer                    community/birthsdeathsandmarriages/deaths/articles/deathsinvolving
      review]. Wellcome Open Res. 5, 200 (2020).                                                 covid19inthecaresectorenglandandwales/deathsoccurringupto12june2020and
19.   Flower, B. et al. Clinical and laboratory evaluation of SARS-CoV-2 lateral ﬂow             registeredupto20june2020provisional (2020).
      assays for use in a national COVID-19 seroprevalence survey. Thorax https://         42.   Ofﬁce for National Statistics. Number of Deaths in Care Homes Notiﬁed to the
      doi.org/10.1136/thoraxjnl-2020-215732 (2020).                                              Care Quality Commission, England. https://www.ons.gov.uk/peoplepopulation
20.   Atchison, C. et al. Usability and acceptability of home-based self-testing for             andcommunity/birthsdeathsandmarriages/deaths/datasets/numberofdeathsin
      SARS-CoV-2 antibodies for population surveillance. Clin. Infect. Dis. Off.                 carehomesnotiﬁedtothecarequalitycommissionengland (2020).
      Publ. Infect. Dis. Soc. Am. https://doi.org/10.1093/cid/ciaa1178 (2020).             43.   Ofﬁce for National Statistics. Research Report on Population Estimates by
21.   David, S., Shahab, L., Brown, J. & Perski, O. The association of smoking status            Characteristics. https://www.ons.gov.uk/peoplepopulationandcommunity/
      with SARS-CoV-2 infection, hospitalisation and mortality from COVID-19: a                  populationandmigration/populationestimates/methodologies/
      living rapid evidence review (version 6). Qeios, https://doi.org/10.32388/                 researchreportonpopulationestimatesbycharacteristics#data-sources (2020).
      UJR2AW.7 (2020).                                                                     44.   Ofﬁce for National Statistics. Communal Establishment Management and Type
22.   Public Health England. Weekly Coronavirus Disease 2019 (COVID-19)                          by Ethnic Group by Sex. http://www.nomisweb.co.uk/census/2011/dc4211ewla
      Surveillance Report: Summary of COVID-19 Surveillance Systems 2020. https://               (2013).
      assets.publishing.service.gov.uk/government/uploads/system/uploads/                  45.   Ofﬁce for National Statistics. Coronavirus (COVID-19) Related Deaths by
      attachment_data/ﬁle/888254/                                                                Ethnic Group, England and Wales: 2 March 2020 to 15 May 2020. https://www.
      COVID19_Epidemiological_Summary_w22_Final.pdf (2020).                                      ons.gov.uk/peoplepopulationandcommunity/birthsdeathsandmarriages/deaths/
23.   Ofﬁce for National Statistics. Coronavirus (COVID-19) Infection Survey Pilot.              articles/coronaviruscovid19relateddeathsbyethnicgroupenglandandwales/
      https://www.ons.gov.uk/peoplepopulationandcommunity/                                       2march2020to15may2020#ethnic-group-breakdown-of-covid-19-deaths-by-
      healthandsocialcare/conditionsanddiseases/bulletins/                                       age-and-sex (2020).
      coronaviruscovid19infectionsurveypilot/12june2020 (2020).                            46.   Ofﬁce for National Statistics. Deaths Registered Weekly in England and Wales,
24.   Rentsch, C. T. et al. Covid-19 by race and ethnicity: a National Cohort Study              Provisional. https://www.ons.gov.uk/peoplepopulationandcommunity/
      of 6 million United States Veterans. MedRxiv Prepr. Serv. Health Sci. https://             birthsdeathsandmarriages/deaths/datasets/
      doi.org/10.1101/2020.05.12.20099135 (2020).                                                weeklyprovisionalﬁguresondeathsregisteredinenglandandwales (2020).
25.   Hatcher, S. et al. COVID-19 among American Indian and Alaska native
      persons—23 States, January 31–July 3, 2020. Morb Mortal Wkly Rep 69,
      1166–1169 (2020).
26.   Public Health England. Beyond the Data: Understanding the Impact of
                                                                                           Acknowledgements
                                                                                           This work was funded by the Department of Health and Social Care in England. The
      COVID-19 on BAME Groups. https://assets.publishing.service.gov.uk/
                                                                                           content of this manuscript and decision to submit for publication were the responsibility
      government/uploads/system/uploads/attachment_data/ﬁle/892376/
                                                                                           of the authors and the funders had no role in these decisions. H.W. is a NIHR Senior
      COVID_stakeholder_engagement_synthesis_beyond_the_data.pdf (2020).
                                                                                           Investigator and acknowledges support from NIHR Biomedical Research Centre of
27.   Pastor-Barriuso, R. et al. SARS-CoV-2 infection fatality risk in a nationwide
                                                                                           Imperial College NHS Trust, NIHR School of Public Health Research, NIHR Applied
      seroepidemiological study. medRxiv https://doi.org/10.1101/
                                                                                           Research Collaborative North West London, Wellcome Trust (UNS32973). G.C. is
      2020.08.06.20169722 (2020).
                                                                                           supported by an NIHR Professorship. W.B. is the Action Medical Research Professor,
28.   Streeck, H. et al. Infection fatality rate of SARS-CoV-2 infection in a German
                                                                                           A.D. is an NIHR senior investigator and D.A. is an Emeritus NIHR Senior Investigator.
      community with a super-spreading event. medRxiv https://doi.org/10.1101/
                                                                                           S.R. acknowledges support from MRC Centre for Global Infectious Disease Analysis,
      2020.05.04.20090076 (2020).
                                                                                           National Institute for Health Research (NIHR) Health Protection Research Unit
29.   Mallapaty, S. How deadly is the coronavirus? Scientists are close to an answer.
                                                                                           (HPRU), Wellcome Trust (200861/Z/16/Z, 200187/Z/15/Z), and Centres for Disease
      Nature 582, 467–468 (2020).
                                                                                           Control and Prevention (US, U01CK0005-01-02). P.E. is Director of the MRC Centre for
30.   Kellam, P. & Barclay, W. The dynamics of humoral immune responses
                                                                                           Environment and Health (MR/L01341X/1, MR/S019669/1). P.E. acknowledges support
      following SARS-CoV-2 infection and the potential for reinfection. J. Gen.
                                                                                           from the NIHR Imperial Biomedical Research Centre and the NIHR HPRUs in Envir-
      Virol. https://doi.org/10.1099/jgv.0.001439 (2020).
                                                                                           onmental Exposures and Health and Chemical and Radiation Threats and Hazards, the
31.   Comas-Herrera, A. et al. Mortality associated with COVID-19 outbreaks in
                                                                                           British Heart Foundation Centre for Research Excellence at Imperial College London
      care homes: early international evidence. Published on LTC Responses to
                                                                                           (RE/18/4/34215) and the UK Dementia Research Institute at Imperial (MC_PC_17114).
      COVID-19, International Long Term Care Policy Network. available at
                                                                                           We thank key collaborators on this work—Ipsos MORI: Stephen Finlay, John Kennedy,
      https://ltccovid.org/2020/04/12/mortality-associated-with-covid-19-
                                                                                           Kevin Pickering, Duncan Peskett, Sam Clemens and Kelly Beaver; Institute of Global
      outbreaks-in-care-homes-early-international-evidence/ (2020).
                                                                                           Health Innovation at Imperial College London: Gianluca Fontana, Dr. Hutan Ashraﬁan,
32.   Kimball, A. et al. Asymptomatic and presymptomatic SARS-CoV-2 infections
                                                                                           Sutha Satkunarajah and Lenny Naar; the Imperial Patient Experience Research Centre
      in residents of a long-term care skilled nursing facility—King County,
                                                                                           and the REACT Public Advisory Panel; NHS Digital for access to the NHS Register.
      Washington, March 2020. Morb. Mortal. Wkly. Rep. 69, 377–381 (2020).
33.   Oran, D. P. & Topol, E. J. Prevalence of asymptomatic SARS-CoV-2 infection:
      a narrative review. Ann. Intern. Med. https://doi.org/10.7326/M20-3012
      (2020).                                                                              Author contributions
34.   Farsalinos, K. et al. Editorial: nicotine and SARS-CoV-2: COVID-19 may be a          H.W. and P.E. designed the study and drafted the manuscript. M.W., K.E.C.A., J.E., C.A.,
      disease of the nicotinic cholinergic system. Toxicol. Rep. https://doi.org/          L.O., R.R. conducted the analyses. H.W., C.A., G.C., D.A., C.A.D., W.B., A.D., G.C., S.R.,
      10.1016/j.toxrep.2020.04.012 (2020).                                                 P.E., provided study oversight. A.D. and P.E. obtained funding. All authors have reviewed
35.   Riley, S. et al. Community prevalence of SARS-CoV-2 virus in England during          and approved the ﬁnal manuscript.
      May 2020: REACT study. medRxiv https://doi.org/10.1101/
      2020.07.10.20150524 (2020).
36.   Ministry of Housing, Communities and Local Government. The English                   Competing interests
      Indices of Deprivation 2019: Frequently Asked Questions (FAQs). https://assets.      The authors declare no competing interests.




NATURE COMMUNICATIONS | (2021)12:905 | https://doi.org/10.1038/s41467-021-21237-w | www.nature.com/naturecommunications                                                            7
      Case 1:21-cv-01009-DNH-ML Document
ARTICLE                                   16-26 Filed 09/22/21 Page 9 of 9
                                    NATURE COMMUNICATIONS | https://doi.org/10.1038/s41467-021-21237-w


Additional information                                                                                       Open Access This article is licensed under a Creative Commons
Supplementary information The online version contains supplementary material                                 Attribution 4.0 International License, which permits use, sharing,
available at https://doi.org/10.1038/s41467-021-21237-w.                                   adaptation, distribution and reproduction in any medium or format, as long as you give
                                                                                           appropriate credit to the original author(s) and the source, provide a link to the Creative
Correspondence and requests for materials should be addressed to H.W. or P.E.              Commons license, and indicate if changes were made. The images or other third party
                                                                                           material in this article are included in the article’s Creative Commons license, unless
Peer review information Nature Communications thanks Idris Guessous, Rohini                indicated otherwise in a credit line to the material. If material is not included in the
Mathur, and the other, anonymous reviewer(s) for their contribution to the peer review     article’s Creative Commons license and your intended use is not permitted by statutory
of this work. Peer review reports are available.                                           regulation or exceeds the permitted use, you will need to obtain permission directly from
                                                                                           the copyright holder. To view a copy of this license, visit http://creativecommons.org/
Reprints and permission information is available at http://www.nature.com/reprints         licenses/by/4.0/.

Publisher’s note Springer Nature remains neutral with regard to jurisdictional claims in
published maps and institutional afﬁliations.                                              © The Author(s) 2021




8                     NATURE COMMUNICATIONS | (2021)12:905 | https://doi.org/10.1038/s41467-021-21237-w | www.nature.com/naturecommunications
